UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1303



DA RUI LI,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-639-478)


Submitted:   October 15, 2007             Decided:   October 25, 2007


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bruno Joseph Bembi, Hempstead, New York, for Petitioner. David V.
Bernal, Assistant Director, Jennifer Paisner, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Da Rui Li, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration      Appeals    (“Board”)    affirming,        without    opinion,    the

immigration judge’s denial of his requests for asylum, withholding

of removal, and protection under the Convention Against Torture.

            In    his      petition    for     review,       Li     challenges    the

determination that he failed to establish his eligibility for

asylum.    To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”              INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).         We have reviewed the evidence of record and

conclude that Li fails to show that the evidence compels a contrary

result.    Accordingly, we cannot grant the relief that he seeks.

            Additionally, we uphold the denial of Li’s request for

withholding      of   removal.        “Because      the    burden    of   proof   for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”                   Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).          Because Li fails to show that he is

eligible   for    asylum,     he   cannot    meet    the    higher    standard    for

withholding of removal.


                                       - 2 -
           Li also seeks protection under the Convention Against

Torture.   Because he failed to raise this claim before the Board,

we find that we have no jurisdiction to consider it.           See 8 U.S.C.

§ 1252(d)(1) (2000) (“A court may review a final order of removal

only if . . . the alien has exhausted all administrative remedies

available to the alien as of right.”); Asika v. Ashcroft, 362 F.3d

264, 267 n.3 (4th Cir. 2004), cert. denied, 125 S. Ct. 861 (2005)

(holding that we lack jurisdiction to consider an argument that was

not raised before the Board).

           Accordingly,   we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                      - 3 -